Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing December 23, 2008 P R O S P E C T U S Please carefully read the important information it contains before investing. DFA I NVESTMENT D IMENSIONS G ROUP I NC . DFA Investment Dimensions Group Inc. (Fund) is an investment company that offers a variety of investment portfolios. The Portfolio described in this Prospectus:  Is exclusively available to insurance company separate accounts funding variable life and variable annuity insurance contracts.  Has its own investment objective and policies, and is the equivalent of a separate mutual fund.  Does not charge a sales commission or load.  Is designed for long-term investors. DFA VA G LOBAL M ODERATE A LLOCATION P ORTFOLIO TABLE OF CONTENTS RISK/RETURN SUMMARY 1 A BOUT THE DFA VA G LOBAL M ODERATE A LLOCATION P ORTFOLIO (P
